The opinion of the Court was delivered by
Weston C. J.
The acceptance admits the signature of the drawer, and the authority to draw. But it does not admit the indorsement, or that it was duly authorized. Robinson v. Yarrow, 7 Taunt. 455. The directors of the company, of which the drawer was treasurer, are, by the nature of their office, the general agents of the company. It may be regarded as one of their duties, to provide for the payment of their debts and liabilities. The defendant being one of them, should not be permitted to dispute the authority of a voto passed in Iris presence, the object of which was to provide for the payment of a debt due to himself.
The acceptance was procured, as appears on the face of the draft, for the purpose of accomplishing the object of the vote. The treasurer was the payee. It was payable in nine months, not exceeding the term of credit authorized. The purpose of the vote was to raise funds immediately. This could not be done, but by the transfer of the draft, thus accepted, to some person willing to advance the amount. The authority to raise the money was given to the treasurer generally. The mode was not prescribed. The terms and conditions were left to his discretion. Being payee, as well as drawer, he made the draft available for the purpose intended, by indorsing it, the only mode that could be adopted. And we are of opinion that such indorsement was authorized, as *458one of the means necessary, as well as suitable and proper, to carry the vote into effect.

Judgment ■ for plaintiff.